472 F.3d 599
UNITED STATES of America, Plaintiff-Appellee,v.Luis Emilo GONZALES, Defendant-Appellant.
No. 04-30007.
United States Court of Appeals, Ninth Circuit.
December 21, 2006.

Elizabeth A. Olson, Esq., U.S. Department of Justice, Civil Division/Appellate Staff, Washington, DC, for Plaintiff-Appellee.
Anne Walstrom, Esq., Federal Defenders of Eastern Washington & Idaho, Yakima, WA, Tracy A. Staab, Esq., Federal Public Defender's Office (Eastern Washington & Idaho), Spokane, WA, for Defendant-Appellant.
Before MARY M. SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.